Filed 11/3/21 P. v. Nelson CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



    THE PEOPLE,                                                                                C092265

                    Plaintiff and Respondent,                                    (Super. Ct. No. 18FE011508)

           v.

    MIESHA NELSON et al.,

                    Defendants and Appellants.




         Angry at her brother’s ex-girlfriend Renee T., defendants Miesha Nelson and her
cousin Tameshia Hayes broke into Renee’s residence and assaulted her. A jury found
Nelson guilty of first degree burglary (Pen. Code, § 459),1 sustained an allegation that a
person other than an accomplice was in the residence during the burglary (§ 667.5, subd.
(c)(21)), and found her guilty of simple assault (§ 240). Hayes was found guilty of
simple assault. The trial court sentenced Nelson to a suspended four-year term and



1        Undesignated statutory references are to the Penal Code.

                                                             1
placed her on five years’ formal probation. Imposition of sentence was suspended for
Hayes and she was placed on three years’ informal probation.
       On appeal, Nelson contends admission of photographic evidence of the victim two
weeks before the incident violated her rights to due process and a fair trial, the no contact
order should be modified to include a knowledge requirement, certain probation
conditions limiting constitutional freedoms should be stricken or modified, and the
minute order should be corrected to reflect the trial court’s oral judgment. Hayes
contends the stay-away order should be modified to include a knowledge requirement and
ending date, and the minute order should be corrected to reflect the pronounced
judgment.
       The photographic evidence was relevant and not unduly prejudicial; its admission
was not an abuse of discretion and therefore did not deprive Nelson of her constitutional
rights. The complained of no contact orders and probation conditions need no
modification, as the necessary knowledge requirement to render them constitutional will
be implied, and the no contact order can run only as long as the term of probation. We
shall order corrections to the minute order and affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       Prosecution Case
       Renee T. began dating Daytrin Foy in 2017. They had a daughter in December
2017. Foy assaulted Renee on April 28, 2018, fracturing the orbital bone around her left
eye. Renee subsequently broke up with Foy and obtained a restraining order against him.
       Foy’s sister, defendant Nelson, tried to contact Renee between the day of Foy’s
assault and May 11, 2018. Renee did not respond.
       On May 11, 2018, Renee was recovering from her injuries in her Sacramento
apartment with her daughter and her sister Tiffany T. At around 5:00 p.m., Nelson rang
the doorbell; Renee did not answer as she did not want to talk to Nelson.



                                              2
         Nelson started knocking aggressively on the door while yelling for Renee. A
fearful Renee placed her daughter in a bassinet in the bedroom closet. She looked out the
window to see Nelson, defendant Hayes, and a woman named Denaija outside her
apartment.
         The three people outside Renee’s apartment began yelling obscenities and telling
her to open the door. Renee sternly told them she had nothing to say and they should go
away. Both defendants then started yelling that Renee had Foy’s belongings and Foy
wanted to see his daughter. Renee responded by throwing a copy of the restraining order
out the balcony window.
         Renee’s sister called their mother, who told them to call the police. As Renee
called 911, Nelson kicked in the front door and entered the apartment with Hayes and
Denaija. Nelson walked up to Renee and aggressively asked her what happened between
Renee and Foy on April 28. While Nelson continued to converse aggressively with
Renee, Hayes took Renee’s phone from her hands and put it on the kitchen counter.
After Renee tried to lunge between Nelson and Hayes to get her phone, Hayes punched
Renee in the center of her face. When Renee grabbed Hayes to stop from stumbling,
Hayes grabbed her by the hair. Nelson then started punching Renee in the back and the
back of her head. During the attack, Hayes pulled Renee’s hair so hard it came out of her
scalp.
         The attack lasted for about four minutes. It ended when the apartment manager
came with a crowbar, separated the defendants from Renee, and told them to leave.
         Police responding to the scene found Renee was emotional and crying. The front
door frame and a mirror in Renee’s apartment were damaged. Renee declined medical
attention. She subsequently told an interviewing detective that she sustained a bald spot
on her head, but the detective could not see the bald spot.




                                              3
        The Defense
        Called by Nelson, Sacramento County Sherriff’s Deputy Alfonso Ceja took a
statement from Renee’s sister Tiffany on the day of the incident. Tiffany told him that
three black females, one of whom was Nelson, kicked down the door and entered the
apartment. The deputy did not recall Tiffany saying Nelson attacked Renee, but Tiffany
did say that the individuals took Renee’s phone and started attacking her.
        Testifying on her own behalf, Nelson said she first met Renee when she started
dating Nelson’s brother Foy around 2016. Nelson regularly saw Renee and would try to
help Renee and her brother when they got into arguments. She treated Renee and her
daughter like family and included them in family gatherings.
        Following the incident with Foy and Renee, Nelson became increasingly
concerned and tried to reach out to Renee multiple times to see if she was okay. She
decided to go to Renee’s apartment to check on Renee when she did not respond. Nelson
and her cousin Hayes agreed to go to Renee’s apartment after work on May 11. Nelson’s
cousin Denaija also agreed to come; they did not intend to confront Renee or try to get
Foy’s belongings.
        Nelson knocked on Renee’s door once they arrived. When she heard a lot of noise
and a big thump from the apartment, Nelson became worried that Renee and Foy were
fighting again. Nelson started knocking on the door and telling Renee to open it after she
heard Renee’s voice become loud and alarming. Nelson continued to knock on the door
and leaned on it, which caused the door to break open.
        Renee yelled at Nelson for breaking her door; Nelson apologized and told her she
would take care of it. Renee became enraged as the situation escalated. Hayes walked
through the door, while Renee was screaming about Foy. Renee was continuously
looking at her phone during this, so Hayes took it to try to get Renee to focus and calm
down.



                                            4
       After talking a little bit more about Foy, Renee lunged towards Hayes and they
started fighting. Nelson calmly tried to separate the two, and they eventually let go.
Nelson touched Renee only to separate her from Hayes.
       Hayes testified on her own behalf and said she had a very friendly relationship
with Renee before the May 11 incident. She went to Renee’s apartment because she was
worried about Renee and her baby. She had no plan to fight Renee.
       Hayes checked for Renee’s car while Nelson knocked on Renee’s front door.
Upon returning to Renee’s apartment, Hayes saw the front door was open and Renee and
Nelson were “going back and forth.” Renee was pacing and fondling her phone, so
Hayes grabbed it and placed the phone on the counter. Renee continued to argue for a
few minutes and then knocked Hayes’s glasses off her face. Hayes tried to block Renee;
they eventually grabbed each other’s hair. Her hand contacted Renee’s face when she
tried to block her, but Hayes was not trying to punch her. Hayes and Renee eventually
started hitting each other.
       Called by Hayes, the deputy who interviewed Renee on the day of the assault
testified that Renee reported no injuries. Renee told the deputy Nelson hit her first and
did not report Hayes hitting her. Renee did not say anything about someone kicking in
the door.
                                      DISCUSSION
                                             I
                                   Victim Photographs
       Nelson contends it was an abuse of discretion and a violation of her due process
rights to admit photographs taken of Renee before the attack. We disagree.




                                             5
         A. Background
         Before trial, the defense moved to exclude photographs of Renee taken following
the domestic violence incident with Foy.2 The prosecutor stated he showed counsel four
photographs, two of which were from the prior domestic violence case. One picture was
a frontal view that showed a black eye which, according to the prosecutor, was still
visible at the time of the incident in this case. The second photo from the incident with
Foy was a side view of Renee showing her hairline, with no visible injuries.3 The
prosecutor said the photograph of the black eye showed no blood, scratches, or stitches.
The prosecution sought to admit this and the hairline photo to demonstrate the injuries
Renee sustained in the current attack. The photograph of the eye demonstrated Renee
was more susceptible to great bodily injury at the time of the assault, while the hairline
photo showed she sustained injuries to her hair. The defense countered that the injury to
the eye in the photograph was fresh, and had gone substantially down at the time of the
incident in this case. Defense counsel argued that the hairline photograph was
unnecessary as there was video from the day of the incident showing the victim’s
hairstyle. The photos were taken 13 days before the incident between defendants and
Renee.
         The trial court found the photographs admissible to show the victim’s unusual
susceptibility to injury, and this relevant to the assault by means of force likely to cause
great bodily injury charge. (§ 245, subd. (a)(4).)
         B. Analysis
         “We review the trial court’s rulings on relevance and admission or exclusion of
evidence under Evidence Code section 352, including photographic evidence, for abuse


2        Hayes’s counsel made the motion to exclude, which Nelson’s counsel later joined.
3      The third and fourth photographs were objected to as blurry, and are not at issue in
this appeal.

                                              6
of discretion. [Citations.]” (People v. Cole (2004) 33 Cal.4th 1158, 1198.) Evidence is
inadmissible under section 352, “if its probative value is substantially outweighed by the
probability that its admission will (a) necessitate undue consumption of time or (b) create
substantial danger of undue prejudice, of confusing the issues, or of misleading the jury.”
Evidence is unduly prejudicial if it uniquely tends to evoke an emotional bias against a
party as an individual, or if it would lead the jury to prejudge a person or cause on the
basis of extraneous factors. (People v. Foster (2010) 50 Cal.4th 1301, 1331.) We will
not disturb such rulings “except on a showing the trial court exercised its discretion in an
arbitrary, capricious, or patently absurd manner that resulted in a manifest miscarriage of
justice. [Citation.]” (People v. Rodriguez (1999) 20 Cal.4th 1, 9-10.)
       Nelson asserts the evidence was cumulative, as there were recent pictures of
Renee’s injuries that would better depict the harm she sustained on the day in question.
She finds the photographs served only to inflame the passions of the jury to convict her
for the weaker counts. Asserting the erroneous admission infused the trial with
unfairness and deprived her of due process, Nelson concludes that the prejudice here was
particularly clear in light of the weakness of the prosecution’s case.
       Photographs of a victim before the attack are relevant to show the extent of the
harm caused by the defendants. (People v. Cole, supra, 33 Cal.4th at p. 1198.) As the
trial court correctly found, the photograph of Renee’s eye was relevant to show she was
particularly susceptible to serious injury to her eye.4 The photograph of her hairline is
likewise relevant to show the extent of the injuries to her hair and scalp.




4      Although 13 days transpired between the photograph and the attack, there was no
evidence that the injuries had fully healed when defendants assaulted Renee.
Furthermore, since the injuries in the photograph were inflicted by defendants’ brother
and cousin, a jury could reasonably infer that defendants had some knowledge of the
nature of the injuries Renee sustained before the attack.

                                              7
       We also find the photographs were not unduly prejudicial. The hairline
photograph showed no injury. While the photograph of Renee’s face showed a severely
black eye that was almost swollen shut, the prejudice against Nelson is reduced because
the injuries were inflicted by Nelson’s brother, Foy, instead of Nelson, and because the
jury already knew that Foy inflicted those injuries on Renee.
       From this balance of probative value and prejudice, we conclude it was not an
abuse of discretion to admit the photographs. Accordingly, we similarly reject Nelson’s
argument that the court’s ruling violated her right to due process. (See People v.
Cunningham (2001) 25 Cal.4th 926, 998 [proper application of the rules of evidence
ordinarily does not violate due process].)
                                             II
                                   Probation Conditions
       Nelson and Hayes both assert certain probation conditions should be stricken as
unconstitutional or modified to include scienter, either a knowing or a knowing and
purposeful requirement. The ones in question are probation conditions requiring each
defendant to not to be within 100 yards of Renee and not to contact her5), and conditions
prohibiting Nelson from having firearms or related devices6 and requiring her to inform




5      The minute order for Hayes’ probation stated: “No contact with victim” and
“[s]tay 100 yards from victim.” Nelson’s probation order stated: “Defendant shall have
no contact whatsoever with the victim or the victim’s family without prior permission of
the probation officer” and “Stay 100 yards away from Renee.”
6     “The defendant shall not own, possess, purchase, or have under his or her custody
and control a firearm, ammunition, ammunition feeding device, including but not limited
to magazines.” Another condition also forbids knowing possession of firearms or loaded
ammunition as mandated by sections 29800, subdivision (a)(1) and 30305.

                                             8
the probation officer within 24 hours of having potentially harmful pets.7 Hayes further
asserts her no contact order must include a termination date.
       Since defendants’ challenges go to the facial constitutionality of the probation
conditions, the failure to object to the conditions in the trial court does not forfeit the
contentions. (In re Sheena K. (2007) 40 Cal.4th 875, 888-889.)
       “A probation condition ‘must be sufficiently precise for the probationer to know
what is required of him [or her], and for the court to determine whether the condition has
been violated,’ if it is to withstand a challenge on the ground of vagueness. [Citation.]”
(In re Sheena K., supra, 40 Cal.4th at p. 890.) A probation condition may not be so
vague that “people of ‘common intelligence must necessarily guess at its meaning and
differ as to its application.’ [Citations.]” (People v. Hall (2017) 2 Cal.5th 494, 500
(Hall).)
       “California case law already articulates not only a general presumption that a
violation of a probation condition must be willful, but also specifically provides that
probation conditions barring possession of contraband should be construed to require
knowledge of its presence and its restricted nature. [Citation.]” (Hall, supra, 2 Cal.5th at
p. 501.) Just as courts will imply the necessary scienter for a criminal statute fails to
expressly do so (see ibid.), courts will also imply a necessary knowledge element not
stated in a condition of probation: “Because no change to the substance of either
condition would be wrought by adding the word ‘knowingly,’ we decline defendant’s
invitation to modify those conditions simply to make explicit what the law already makes
implicit.” (Id. at p. 503.)
       Although Hall addressed probation conditions prohibiting possession of firearms
and narcotics (Hall, supra, 2 Cal.5th at p. 497), its rationale applies equally to limits on



7       “Inform Probation Officer of dogs and other pets with potential to cause harm in
the residence. Notify of changes within 24 hours.”

                                               9
association, at least where the condition sufficiently specifies the person or persons the
defendant is not to associate with or contact (see id. at pp. 502-503 [distinguishing cases
addressing conditions failing to specify which persons the defendant was not to associate
with]; People v. Rhinehart (2018) 20 Cal.App.5th 1123, 1128 [extending Hall to imply
knowledge requirement to prohibition on entry into certain types of locations, attempt to
limit Hall to possession of contraband conditions “is a distinction without a difference”]).
It likewise applies to the directive regarding dangerous pets. While the conditions
defendants complain of can be violated only knowingly, failure to include scienter is not
fatal as the law necessarily implies the requirement.
       Hayes’s contention regarding the length of the no contact order is similarly
unnecessary. Since the order is a condition of probation, it naturally expires when her
probation ends. (People v. Gilchrist (1982) 133 Cal.App.3d 38, 44 [court cannot impose
condition of probation lasting longer than the probation term].) The condition in question
thus implicitly ends when the probation term ends.
                                              III
                                       Minute Orders
       Both defendants assert there are errors in the minute orders. Nelson notes the
minute order stating the conditions of probation includes a no contact order and a
requirement to attend a drug and alcohol program as probation conditions, but neither
condition was imposed when judgment was pronounced. In addition, the minute order
states Nelson is to have no contact with the victim’s family, but there is no reference to
this on the court’s judgment. Hayes claims that while the minute order includes a no
contact order, the trial court referred to it only in the context of the court’s explanation
for why it was imposing a search condition. Hayes asks for the minute order to be
corrected to reflect the pronounced judgment and imposition of any no contact order
“must be clarified to set forth with sufficient certainty the requirements of this condition.”



                                              10
       Hayes is wrong. The trial court ordered Hayes to have “no contact to the victim”
and to “remain a hundred yards away.” In her reply brief, Hayes admits the court did
address the no contact order when it pronounced judgment, but nonetheless reiterates her
claim regarding the condition’s clarity. As previously stated, the minute order states:
“No contact with victim” and “[s]tay 100 yards from victim.” This reflects the court’s
judgment, and since we imply a knowledge requirement, it is sufficiently precise.
       We agree with some of Nelson’s contentions regarding the minute order. At
sentencing, the trial court noted that it intended to follow the recommendations in the
probation report and that any deviations from the report would be specifically stated by
the court. The probation report states defendant is to have no contact with Renee without
prior approval of the probation officer. Next to this statement is a handwritten note:
“Stay 100 yds away.” Although the trial court did not mention the no contact order or the
100-yard stay-away zone, the court incorporated the probation report. While the 100-
yard zone is referred to only in the handwritten note, in light of the trial court’s
imposition of this same zone to Hayes, who was sentenced before Nelson, we find the
court incorporated both the printed and handwritten references to the no contact order and
100-yard zone in the probation report. We do agree with Nelson that the order must omit
any reference to the victim’s family, as the stay-away order in the probation report refers
only to the victim and not her family, and the court’s pronouncement likewise does not
address the victim’s family.
       Nelson is also correct regarding the drug and alcohol treatment condition. The
minute order includes the condition: “Defendant [shall] participate in an evidence based
drug/alcohol intervention program under the direction of the probation officer, to include
chemical treating of the blood, breath or urine as directed by the probation officer.” The
probation report does not mention this requirement and the trial court did not mention it
at sentencing.



                                              11
       “Where there is a discrepancy between the oral pronouncement of judgment and
the minute order or the abstract of judgment, the oral pronouncement controls.
[Citations.]” (People v. Zackery (2007) 147 Cal.App.4th 380, 385.) We shall order the
trial court to prepare a corrected minute order reflecting the judgment imposed.
                                     DISPOSITION
       The judgments are affirmed. With regard to defendant Nelson, the trial court is
directed to prepare a corrected minute order omitting any reference to the drug and
alcohol treatment program probation condition, and deleting any reference to Nelson
staying away from the victim’s family. The court is further directed to inform the
relevant parties of the changes as needed.



                                                      \s\                   ,
                                                  BLEASE, Acting P. J.



We concur:



   \s\                      ,
MURRAY, J.



    \s\                     ,
RENNER, J.




                                             12